DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-40 have been presented.  Claims 21-40 are pending and claims 1-20 have been canceled.  

Information Disclosure Statements
The Information Disclosure Statement (IDS) that was filed on 2/19/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In this instant case,
Claim 21 recites “A non-transitory, machine-readable medium storing instructions that when executed by one or more processors effectuate operations comprising:…”.  The claim then goes on to recite multiple steps/functions being performed by a “client-side geolocation analytics application” and “a first mobile computing device”.  It is unclear whether the instructions and one or more processors include the client-side geolocation analytics application and first mobile computing device or whether the client-side geolocation analytics application and mobile computing device are separate from the instructions and one or more processors.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 21-39 are directed to a non-transitory machine-readable medium and claim 40 is directed to a method. Therefore, these claims fall within the four statutory categories of invention. 
Claim 21 recites sending a geographic area related to a first geolocation to a service, receiving places of interest in the geographic area from the service, determining a subset of the places of interest, adjusting an attribute of a model based on the subset, and sending the adjusted attribute to the service. Specifically, the claim recites “obtaining… a first geolocation…; transmitting… a first request that identifies a geographic area related to the first geolocation… wherein the geographic area does not reveal the first geolocation…; receiving… data describing the geographic area that was identified by the first request, wherein the data includes a plurality of geographic areas of places of interest in the geographic area, and wherein each of the places of interest is associated with a respective plurality of attributes in the data; determining… a first subset of the plurality of places of interest having respective geographic areas within which the first geolocation exists; adjusting… an attribute of a model based on the plurality of attributes associated with the first subset, wherein the model is used… to make inferences based on Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve sending a geographic area related to a first geolocation to a service, receiving places of interest in the geographic area from the service, determining a subset of the places of interest, adjusting an attribute of a model based on the subset, and sending the adjusted attribute to the service which falls under the category of managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).  Claim 40 is directed to a method that performs the same steps as that of claim 21.  Therefore Claims 21 and 40 are also directed to the abstract idea of sending a geographic area related to a first geolocation to a service, receiving places of interest in the geographic area from the service, determining a subset of the places of interest, adjusting an attribute of a model based on the subset, and sending the adjusted attribute to the service.  
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of claims 21 and 40, such as the use of the one or more processors, client-side geolocation analytics application, first mobile computing device, server-side geolocation analytics application, server, and computer readable storage medium, merely use(s) a computer as a tool to perform an abstract idea. Specifically, the one or more processors, client-side geolocation 
Claims 21 and 40 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a one or more processors, client-side 
    	The dependent claims 22-39 further describe the abstract idea.  Claim 22 describes the model data and does not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea; claim 23 further describes the abstract idea of adjusting the attribute and does not include any additional elements that integrate the abstract idea into a practical application or provide significantly more than the 




Rejections under 35 § U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-26, 31-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150237472 A1 (“Alsina”) and US 20030080997 A1 (“Fuehren”).

Per claims 21 and 40, Alsina discloses:
obtaining, using a client-side geolocation analytics application (e.g. application) executing on a first mobile computing device (e.g. terminal), a first geolocation (e.g. location data) of the first mobile computing device (Section [0075]-[0077]);
transmitting, from the mobile computing device (e.g. terminal), via a network, a first request that identifies a geographic area (e.g. location data0 related to the first geolocation to a server-side (e.g. server) geolocation analytics application, wherein the geographic area does not reveal the first geolocation to the server-side geolocation analytics application (e.g. without having to transmit specific details regarding the users location to a server) (Section [0057], [0075], [0077], and [0082]);
receiving, with the first mobile computing device (e.g. terminal), via the network, from the server-side (e.g. server) geolocation analytics application, data describing the geographic area that was identified by the first request, wherein the data includes a plurality of geographic areas of places of interest (e.g. listing of places of interest) in the geographic area, and wherein each of the places of interest is associated with a respective plurality of attributes in the data (Section [0057], [0061], and [0077]-[0079]);
determining, with the client-side geolocation analytics application, a first subset of the plurality of places of interest (e.g. filter the listing) having respective geographic areas within which the first geolocation exists (Section [0057] and [0081]);
adjusting, with the client-side geolocation analytics application, an attribute of a model based on the plurality of attributes associated with the first subset (e.g. selecting two or more places of interest)… (Section [0081]).

Although Alsina discloses that a client device receives a listing of places of interest based on a geographic area and adjusting an attribute model based on a first subset of the places of interest, Alsina does not specifically disclose …wherein the model is used by the server-side geolocation analytics application to make inferences based on geolocations; transmitting, with the first mobile computing device, via the network, to the server-side geolocation analytics application, a value indicative of the adjusted attribute.  However Fuehren, in analogous art of targeted marketing, discloses:
…wherein the model is used by the server-side (e.g. server) geolocation analytics application to make inferences based on geolocations (e.g. selects advertisements) (Section [0075]); Note: the limitation “wherein the model is used by the server-side geolocation analytics 
transmitting, with the first mobile computing device, via the network, to the server-side (e.g. server) geolocation analytics application, a value indicative of the adjusted attribute (e.g. current interest profile) (Section [0068]-[0072] and [0075]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the privacy concerned geolocation based advertisement system of Alsina to include transmitting an adjusted attribute to the server so that the server can make inferences, as taught by Fuehren, in order to allow a server to generate advertisements to the user that are relevant to their current interests (See Fuehren Section [0013] and [0068]).

Per claim 22, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Fuehren further discloses:
the model is a profile of a user (e.g. current interest profile), a population audience, or a place of interest within which the first geolocation exists (Section [0013]);

Per claim 23, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Fuehren further discloses:
an amount of adjusting is based on a sample size (e.g. interests recorded in the last hour) upon which the attribute is based (Section [0069]-[0071]).

Per claim 24, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Alsina further discloses:
the plurality of geographic areas of places of interest (e.g. content items) are specified in the data with polygons (e.g. labels) (Section [0046] and [0071]);
each polygon (e.g. label) is associated with designation in an ontology of places of interest (e.g. content item) indicating a type of the respective place of interest (Section [0046] and [0071]);
adjusting includes adjusting an attribute of a model of a given place of interest (e.g. present multiple items of content based on the multiple places of interest selected) corresponding to the selected one of the polygons (e.g. selecting a place of interest) based on a profile of a user of the first mobile computing device (Section [0071] and [0081]).

Per claim 25, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Alsina further discloses:
generating, with the client-side geolocation analytics application, a second request for data describing another geographic area (e.g. geographic area) that is not indicative of the geolocation of the first mobile computing device (e.g. without having to transmit specific details regarding the users location to a server) (Section [005], [0061]-[0062], [0075], [0077], and [0082]);
sending, with the first mobile computing device, via the network, to the server-side geolocation analytics application, a second request for data describing another geographic area (e.g. geographic area) (Section [0061]-[0062], [0075], [0077], and [0082]).
In re Harza, 124 USPQ 378 (CCPA 1960)).  The prior art is capable of sending more than one request.

Per claim 26, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Fuehren further discloses:
causing the first request to be routed through one or more proxy nodes (e.g. proxy server) in a peer-to-peer network to obfuscate a network address of the first mobile computing device (Section [0056]-[0057]).

Per claim 31, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Alsina further discloses:
obtaining, with the client-side geolocation analytics application, a plurality of geolocations over time (e.g. movement history) measured by the first mobile computing device (Section [0083]);
calculating, with the client-side geolocation analytics application, a centroid (e.g. predicted location) of the plurality of geolocations (Section [0083]);
using, with the client-side geolocation analytics application, the centroid (e.g. predicted location) as the first geolocation (Section [0083]).

Per claim 32, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Alsina further discloses:
obtaining a plurality of geolocations over time (e.g. movement history) measured by the first mobile computing device (Section [0062]);
steps for clustering the plurality of geolocations (e.g. determining current geofencing area) (Section [0062]).

Per claim 33, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Alsina further discloses:
steps for addressing and routing the first request (e.g. receive the list of items form the server in response to a request) (Section [0057]).

Per claim 34, Alsina/Fuehren discloses all of the limitations of claim 21 above.  Fuehren further discloses:
steps for obfuscating a network address (e.g. IP-address) of the first mobile computing device (e.g. removes all information that could be used in identifying the user) (Section [0040]).

Per claim 35, Alsina/Fuehren discloses all of the limitations of claim 21 above. Alsina further discloses:
steps for determining the first geolocation is within a geographic area (e.g. location) of a place of interest (e.g. listing of places of interest) (Section [0057], [0078]-[0080]).

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren, as applied to claim 21 above, in further view of US 20150067880 A1 (“Ward”).

Per claim 27, Alsina/Fuehren disclose a terminal generating a geographic area based on the terminals location and requesting points of interest based on the geographic area.  However Alsina/Fuehren do not specifically disclose randomly sampling form a probability distribution of geolocations; determining the geographic area related to the first geolocation from the random sampling.  However Ward, in analogous art of location privacy, discloses:
randomly sampling (e.g. random offset) from a probability distribution of geolocations (e.g. region of probability) (Section [0048]-[0050] and [0053]-[0055]); 
determining the geographic area (e.g. spoofed location) related to the first geolocation from the random sampling (Section [0048]-[0050] and [0053]-[0055]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the geographic area determination and request of Alsina/Fuehren to include the use of randomly generated spoof locations, as taught by Ward, in order to increase the privacy of the user (See Ward Section [0003] and [0007]).

Per claim 28, Alsina/Fuehren/Ward discloses all of the limitations of claim 27 above.  Ward further discloses:
the random sampling is a pseudorandom sampling that produces fake geolocations (e.g. spoofed location) that are not indicative of the first geolocation (e.g. precise location) (Section [0028]).

Per claim 29, Alsina/Fuehren/Ward discloses all of the limitations of claim 27 above.  Ward further discloses:
the probability distribution (e.g. region of probability) of geolocations is based on the first geolocation (e.g. precise location) (Section [0028] and [0053]-[0055]).

Per claim 30, Alsina/Fuehren disclose a terminal generating a geographic area based on the terminals location and requesting points of interest based on the geographic area.  However Alsina/Fuehren do not specifically disclose wherein the operations comprise determining the geographic area related to the first geolocation based on both the first geolocation and a random value.  However Ward, in analogous art of location privacy, discloses:
wherein the operations comprise determining the geographic area related to the first geolocation based on both the first geolocation (e.g. actual location) and a random value (e.g. random offset) (Section [0048]-[0050] and [0053]-[0055]).
The motivation to combine Ward with Alsina/Fuehren is disclosed above in the examination of claim 27.  

Claim 36 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren, as applied to claim 21 above, in further view of US 20070006098 A1 (“Krumm”).

Per claim 36, Alsina/Fuehren disclose adjusting attributes by selecting points of interest from a list and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren do not specifically disclose wherein adjusting the attributes comprises: determining a transition probability of a dynamic Bayesian network.  However Krumm, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: determining a transition probability (e.g. probability distribution) of a dynamic Bayesian network (e.g. dynamic Bayesian network) (Section [0082]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the probability distribution determination of Krumm for the points of interest selection of Alsina/Fuehren in order to adjust the attributes.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 

Claim 37 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren, as applied to claim 21 above, in further view of US 20100234045 A1 (“Karr”).

Per claim 37, Alsina/Fuehren disclose adjusting attributes by selecting points of interest from a list and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren do not specifically disclose wherein adjusting the attribute comprises: determining a parameter of a recurrent neural network with gradient descent.  However Karr, in analogous art of location techniques, discloses:
wherein adjusting the attribute comprises: determining a parameter (e.g. parameter) of a recurrent neural network (e.g. neural network) with gradient descent (e.g. gradient descent) (Section [0368]).
. 

Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Alsina/Fuehren, as applied to claim 21 above, in further view of US 20070008927 A1 (“Herz”).

Per claim 38, Alsina/Fuehren discloses adjusting attributes by selecting points of interest from a list based on the current/historical user location and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren do not specifically disclose wherein adjusting the attributes comprises: training a probabilistic model to predict user behavior based on geolocation history.  However Herz, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: training a probabilistic model (e.g. probabilistic model) to predict user behavior (e.g. predicted vehicle location) based on geolocation history (e.g. historical driving patterns) (Section [0096]).
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the user location data analyzing system of Alsina/Fuehren to include the machine learning probabilistic model, as taught by Herz, in order to allow the system to automatically learn and adjust relevant content for the user based on user behavior over time.

Per claim 39, Alsina/Fuehren discloses adjusting attributes by selecting points of interest from a list based on the current/historical user location and then using the points of interest by a server to determine relevant content.  However Alsina/Fuehren do not specifically disclose wherein adjusting the attributes comprises: training a model to infer causes of behavior based on geolocation history.  However Herz, in analogous art of location data, discloses:
wherein adjusting the attributes comprises: training a model to infer causes of behavior (e.g. traffic conditions, driving behavior vehicles nearby, traffic signal schedules, physical characteristics of roadway) based on geolocation history (Section [0096]).
The motivation to combine Herz with Alsina/Fuehren is disclosed above in the examination of claim 38.  

		Non-Statutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10609554. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 in U.S. Patent No. 10609554 discloses the same steps of claim 21 in the pending application.  Although claim 1 of U.S. Patent No. 10609554 is more narrow, it discloses the broader claim 21 obtaining, by a client-side geolocation analytics application executing a first mobile computing device, a first geolocation; transmitting a first request that identifies a geographic area related to the first geolocation to a server-side geolocation analytics application, wherein the geographic area does not reveal the first geolocation to the server-side geolocation analytics application; receiving data describing the geographic area that was identified by the first request, wherein the data includes a plurality of geographic areas of places of interest in the geographic area; determining a first subset of the plurality of places of interest; adjusting an attribute of a model based on the plurality of attributes associated with the first subset; and transmitting to the server-side geolocation analytics application, a value indicative of the adjusted attribute.  

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 	US Patent Number 8340691 B1 to Starenky teaches a system and method to confirm a location of a user’s mobile device.  US Publication Number 20140195530 A1 to Milton teaches system and method for maintaining location history of a user to generate relevant advertisements.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P SAX whose telephone number is (571)272-0821.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached at (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TS/
Examiner, Art Unit 3685

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685